I agree with the conclusion reached by Judge WALKER that the judgment in this case must be reversed and the cause remanded, because of the trial court's erroneous definition of the term "proximate cause." But I have not examined the record fully enough at this time to determine whether or not the trial court was in error in refusing to submit to the jury the issue of unavoidable accident. My views on that question are fully expressed in the case of Eastern Texas Electric Co. v. Hunsucker, 280 S.W. 887. *Page 902